Case 19-20400       Doc 154     Filed 10/30/19   Entered 10/30/19 14:25:52       Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  HARTFORD DIVISION

In re:                                             :       Chapter 11 Proceeding
Donna J. Barnes aka Donna Jo Barnes                :       Case No. 19-20400
fka Donna J. Fahrbach
      Debtor

UBS Bank USA
     Movant

vs.

Donna J. Barnes aka Donna Jo Barnes
fka Donna J. Fahrbach
and, Trustee                                               Re: ECF #135
       Respondent


              OBJECTION TO MOTION FOR RELIEF FROM AUTOMATIC STAY
                                (REAL PROPERTY)

         Shem Creek Haystack, LLC (hereafter “Shem Creek’), hereby submits its

Objection to the Motion for Relief from Automatic Stay (Real Property) (hereafter Stay

Relief Motion”), filed by UBS Bank USA (hereafter “UBS”).

         1.     USB has filed the Stay Relief Motion seeking to foreclose its first mortgage

on the above Debtor’s property located at 33 Bay Street, Westerly, Rhode Island 02891

(the “Property”). The Stay Relief Motion incorrectly states that no Disclosure Statement

or Plan of Reorganization has been filed with Court (See     ¶ 2 of Stay Relief Motion), and
that the Debtor has no equity in the Property (See     ¶ 11(a) of Stay Relief Motion). A
Plan and Disclosure Statement were filed on October 4, 2019 and the liens identified by

UBS only encumber the non-debtor spouses’ interest, and not the Debtor’s interest.
 Case 19-20400      Doc 154    Filed 10/30/19   Entered 10/30/19 14:25:52      Page 2 of 2



         2.     In addition, the Stay of Relief Motion ignores the Scheduling Order set by

this Court establishing a timeline for approval of bid procedures and a sale of the

 Property. The sale will be part of the proposed Plan of Reorganization, currently in

abeyance pending resolution of a threshold issue relating to the sale free and clear of

the non-debtor spouse’s lienholders.

         3.    The Stay Relief Motion also ignores the pending Adversary Proceeding

seeking the sale of the Property and the Debtor’s spouses’ interest in the Property.

         4.    Therefore, Shem Creek objects to UBS’s Stay Rehef Motion and requests

that such Motion be denied.

         Respectfully submitted this 30th day of October, 2019

                                           SHEM CREEK HAYSTACK LLC

                                                By     Is! Craig I. Lifland
                                                     Craig I. Lifland
                                                     Federal Bar No. ct00976
                                                     Halloran & Sage LLP
                                                     225 Asylum Street
                                                     Hartford, CT 06103
                                                     Tel.: 860-241-4044
                                                     Fax: 860-548-0006
                                                     lifiandhalloransage.com




6164467v.I
